       Case 2:20-cv-03432-CJB-DMD Document 23 Filed 05/19/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    REV. ERROL VICTOR, SR.                                                           CIVIL ACTION

    VERSUS                                                                                NO. 20-3432

    STATE OF LOUISIANA                                                             SECTION: “J”(3)


                               REPORT AND RECOMMENDATION

        Plaintiff, Errol Victor, Sr., a state inmate, filed this federal civil action against the State of

Louisiana pursuant to 42 U.S.C. § 1983.1 The State of Louisiana then filed a motion to dismiss

pursuant to Rule 12 of the Federal Rules of Civil Procedure. 2 Plaintiff thereafter filed two motions

to voluntarily dismiss his lawsuit. 3

        The Federal Rules of Civil Procedure provide:

        (a) Voluntary Dismissal.

                 (1) By the Plaintiff.
                         (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2,
                         and 66 and any applicable federal statute, the plaintiff may dismiss
                         an action without a court order by filing:

                                 (i) a notice of dismissal before the opposing party serves
                                 either an answer or a motion for summary judgment; or

                                 (ii) a stipulation of dismissal signed by all parties who have
                                 appeared.

                          (B) Effect. Unless the notice or stipulation states otherwise, the
                          dismissal is without prejudice. But if the plaintiff previously
                          dismissed any federal- or state-court action based on or including


1
  Rec. Doc. 5.
2
  Rec. Doc. 18.
3
  Rec. Docs. 21 and 22.
      Case 2:20-cv-03432-CJB-DMD Document 23 Filed 05/19/21 Page 2 of 3




                         the same claim, a notice of dismissal operates as an adjudication on
                         the merits.

               (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action
               may be dismissed at the plaintiff’s request only by court order, on terms that
               the court considers proper. … Unless the order states otherwise, a dismissal
               under this paragraph (2) is without prejudice.

Fed. R. Civ. P. 41(a).

       Because the State of Louisiana has filed only a Rule 12 motion to dismiss, plaintiff has an

absolute right to dismiss his lawsuit. See Carter v. United States, 547 F.2d 258, 259 (5th Cir. 1977)

(“[A] plaintiff has an absolute right to dismiss a lawsuit before the defendant has filed an answer

or summary judgment motion.”); see also Exxon Corp. v. Maryland Casualty Co., 599 F.2d 659,

661 (5th Cir. 1979) (noting that a plaintiff’s right to a voluntary dismissal “is not cut off by a

motion to dismiss”).

                                      RECOMMENDATION

       It is therefore RECOMMENDED that plaintiff’s motions for voluntary dismissal, Rec.

Docs. 21 and 22, be GRANTED and that plaintiff’s complaint be DISMISSED WITHOUT

PREJUDICE.

       It is FURTHER RECOMMENDED that plaintiff’s remaining motions, Rec. Docs. 10

and 20, and the State of Louisiana’s motion to dismiss, Rec. Doc. 19, be DENIED AS MOOT.

       A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14) days

after being served with a copy shall bar that party, except upon grounds of plain error, from

attacking on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the district court, provided that the party has been served with notice that such consequences will



                                                  2
      Case 2:20-cv-03432-CJB-DMD Document 23 Filed 05/19/21 Page 3 of 3




result from a failure to object. 28 U.S.C. § 636(b)(1); Douglass v. United Services Auto. Ass’n,

79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       New Orleans, Louisiana, this _______ day of May, 2021.




                                            __________________________________________
                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE




                                                3
